Name: Council Decision (CFSP) 2018/903 of 25 June 2018 extending the mandate of the European Union Special Representative in Kosovo (This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence.)
 Type: Decision
 Subject Matter: Europe;  international affairs;  international security
 Date Published: 2018-06-26

 26.6.2018 EN Official Journal of the European Union L 161/7 COUNCIL DECISION (CFSP) 2018/903 of 25 June 2018 extending the mandate of the European Union Special Representative in Kosovo (*1) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 33 and Article 31(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 4 August 2016, the Council adopted Decision (CFSP) 2016/1338 (1) extending the mandate of the European Union Special Representative (EUSR) in Kosovo and appointing Ms Nataliya APOSTOLOVA as the EUSR in Kosovo. The EUSR's mandate is to expire on 30 June 2018. (2) The EUSR's mandate should be extended for a further period of 20 months. (3) The EUSR will implement the mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative The mandate of Ms Nataliya APOSTOLOVA as the EUSR for Kosovo is extended until 29 February 2020. The Council may decide that the mandate of the EUSR be terminated earlier, based on an assessment by the Political and Security Committee (PSC) and a proposal from the High Representative of the Union for Foreign Affairs and Security Policy (HR). Article 2 Policy objectives The EUSR's mandate shall be based on the policy objectives of the Union in Kosovo. These include playing a leading role in promoting a stable, viable, peaceful, democratic and multi-ethnic Kosovo; strengthening stability in the region and contributing to regional cooperation and good neighbourly relations in the Western Balkans; promoting a Kosovo that is committed to the rule of law and to the protection of minorities and of cultural and religious heritage; supporting Kosovo's European perspective and rapprochement with the Union in line with the perspective of the region and in accordance with the Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, of the one part, and Kosovo, of the other part (2) (hereinafter the Stabilisation and Association Agreement) and Council Decision (EU) 2015/1988 (3), and in line with the relevant Council conclusions. Article 3 Mandate In order to achieve the policy objectives, the EUSR's mandate shall be to: (a) offer the Union's advice and support in the political process; (b) promote overall Union political coordination in Kosovo; (c) strengthen the presence of the Union in Kosovo and ensure its coherence and effectiveness; (d) provide local political guidance to the Head of the European Union Rule of Law Mission in Kosovo (EULEX KOSOVO), including on the political aspects of issues relating to executive responsibilities; (e) ensure consistency and coherence of Union action in Kosovo, including in guiding locally the EULEX KOSOVO transition for the eventual transfer of activities to the EUSR or the EU Office in Kosovo and/or the local authorities, as appropriate; (f) support Kosovo's European perspective and rapprochement with the Union, in line with the perspective of the region and in accordance with the Stabilisation and Association Agreement and Decision (EU) 2015/1988, and in line with the relevant Council conclusions, through targeted public communication and Union outreach activities designed to ensure a broader understanding and support from the Kosovo public on issues related to the Union, including the work of EULEX KOSOVO; (g) monitor, assist and facilitate, by all the means and instruments at the disposal of the EUSR and with the support of the EU office in Kosovo, progress on political, economic and European priorities, in line with respective institutional competencies and responsibilities, and support the implementation of the Stabilisation and Association Agreement, including through the European Reform Agenda; (h) contribute to the development and consolidation of respect for human rights and fundamental freedoms in Kosovo, including with regard to women and children and protection of minorities, in accordance with the Union's human rights policy and Union Guidelines on Human Rights; (i) assist in the implementation of the Belgrade-Pristina dialogue facilitated by the Union, including operational support tasks to be transferred from EULEX KOSOVO; (j) support the mandate of the Specialist Chambers and the Specialist Prosecutor Office, as appropriate, including through communication and outreach. Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate, acting under the authority of the HR. 2. The PSC shall maintain a privileged link with the EUSR and shall be the EUSR's primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. 3. The EUSR shall work in close coordination with the European External Action Service (EEAS) and its relevant departments. Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the EUSR's mandate for the period from 1 July 2018 to 29 February 2020 shall be EUR 5 150 000. 2. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. Participation of natural and legal persons in the award of procurement contracts by the EUSR shall be open without limitations. Furthermore, no rule of origin for the goods purchased by the EUSR shall apply. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of the EUSR's mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting a team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of the team. 2. Member States, institutions of the Union and the EEAS may propose the secondment of staff to work with the EUSR. The salary of such seconded personnel shall be covered by the Member State, the institution of the Union concerned or the EEAS, respectively. Experts seconded by Member States to the institutions of the Union or the EEAS may also be posted to work with the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State, the sending institution of the Union or the EEAS and shall carry out their duties and act in the interest of the EUSR's mandate. Article 7 Privileges and immunities of the EUSR and the EUSR's staff The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the EUSR's mission and the members of the EUSR's staff shall be agreed with the host parties, as appropriate. Member States and the EEAS shall grant all necessary support to such effect. Article 8 Security of EU classified information 1. The EUSR and the members of the EUSR's team shall respect the security principles and minimum standards established by Council Decision 2013/488/EU (4). 2. The HR shall be authorised to release to NATO/KFOR EU classified information and documents up to the level CONFIDENTIEL UE/EU CONFIDENTIAL generated for the purposes of the action, in accordance with the security rules for protecting EU classified information. 3. The HR shall be authorised to release to the United Nations and to the Organisation for Security and Cooperation in Europe, in accordance with the operational needs of the EUSR, EU classified information and documents up to the level RESTREINT UE/EU RESTRICTED which are generated for the purposes of the action, in accordance with the security rules for protecting EU classified information. Local arrangements shall be drawn up for this purpose. 4. The HR shall be authorised to release to third parties associated with this Decision EU non-classified documents related to the deliberations of the Council with regard to the action covered by the obligation of professional secrecy pursuant to Article 6(1) of the Council's Rules of Procedure (5). Article 9 Access to information and logistical support 1. Member States, the Commission and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegation and/or Member States, as appropriate, shall provide logistical support in the region. Article 10 Security In accordance with the Union's policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in accordance with the EUSR's mandate and the security situation in the area of responsibility, for the security of all personnel under the EUSR's direct authority, in particular by: (a) establishing a specific security plan based on guidance from the EEAS, including specific physical, organisational and procedural security measures, governing the management of the secure movement of personnel to, and within, the area of responsibility, as well as management of security incidents and providing for a contingency and evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high-risk insurance, as required by the conditions in the area of responsibility; (c) ensuring that all members of the EUSR's team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the area of responsibility, based on the risk ratings assigned to that area by the EEAS; (d) ensuring that all agreed recommendations made following regular security assessments are implemented and providing the Council, the HR and the Commission with written reports on their implementation and on other security issues within the framework of the progress report and the report on the implementation of the mandate. Article 11 Reporting The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report to Council working parties as necessary. Regular reports shall be circulated through the COREU network. The EUSR may provide the Foreign Affairs Council with reports. In accordance with Article 36 of the Treaty, the EUSR may be involved in briefing the European Parliament. Article 12 Coordination 1. The EUSR shall contribute to the unity, consistency and effectiveness of the Union's action and shall help ensure that all Union instruments and Member States' actions are engaged consistently, to attain the Union's policy objectives. Liaison with Member States shall be sought where appropriate. The activities of the EUSR shall be coordinated with those of the Commission, as well as those of other EUSRs active in the region, as appropriate. The EUSR shall provide regular briefings to Member States' missions and Union delegations. 2. In the field, close liaison shall be maintained with the Heads of Union delegations in the region and Member States' Heads of Mission. They shall make every effort to assist the EUSR in the implementation of the mandate. The EUSR shall provide local political guidance to the Head of EULEX KOSOVO, including on the political aspects of issues relating to executive responsibilities. The EUSR and the Civilian Operation Commander shall consult each other as required. The EUSR shall also liaise with relevant local bodies and other international and regional actors in the field. 3. The EUSR, with other Union actors present in the field, shall ensure the dissemination and sharing of information among Union actors in theatre with a view to achieving a high degree of common situation awareness and assessment. Article 13 Assistance in relation to claims The EUSR and the EUSR's staff shall assist in providing elements to respond to any claims and obligations arising from the mandates of the previous EUSRs in Kosovo, and shall provide administrative assistance and access to relevant files for such purposes. Article 14 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the Council, the HR and the Commission with a progress report by 31 October 2018 and a comprehensive mandate implementation report by 30 November 2019. Article 15 Entry into force This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 25 June 2018. For the Council The President F. MOGHERINI (*1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. (1) Council Decision (CFSP) 2016/1338 of 4 August 2016 amending Decision (CFSP) 2015/2052 extending the mandate of the European Union Special Representative in Kosovo (This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence.) (OJ L 212, 5.8.2016, p. 109). (2) OJ L 71, 16.3.2016, p. 3. (3) Council Decision (EU) 2015/1988 of 22 October 2015 on the signing, on behalf of the Union, of the Stabilisation and Association Agreement between the European union and the European Atomic Energy Community, of the one part, and Kosovo, of the other part (OJ L 290, 6.11.2015, p. 4). (4) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1). (5) Council Decision 2009/937/EU of 1 December 2009 adopting the Council's Rules of Procedure (OJ L 325, 11.12.2009, p. 35).